Citation Nr: 1640772	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  09-32 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease of the bilateral lower extremities, to include as secondary to service-connected disability, on a substitute basis.

2.  Entitlement to service connection for bilateral foot and leg surgery residuals, to include as secondary to service-connected disability, on a substitute basis.

3.  Entitlement to an effective date prior to October 16, 2006 for the award of service connection for coronary artery disease, on a substitute basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to May 1971.  The Veteran died in September 2011, and the appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2008 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran died prior to the promulgation of a decision by the Board on his appeals seeking service connection for peripheral vascular disease of the bilateral lower extremities, service connection for bilateral foot and leg surgery, and an effective date prior to October 16, 2006 for the grant of service connection for coronary artery disease.  As a matter of law, appellants' claims do not survive their deaths.  38 C.F.R. § 20.1302; Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  In January 2012, the appellant submitted a request for substitution with regard to the Veteran's pending claims. 

In an April 2012 decision, the Board dismissed the Veteran's claims as having become moot upon his death, and remanded the question of whether the appellant qualified as an appropriate substitute claimant to the Agency of Original Jurisdiction (AOJ) for initial consideration.  The AOJ found that the appellant qualified as a proper substituted claimant, and informed her of this in an October 2013 letter.

The appellant presented testimony at a January 2012 Board videoconference hearing before a Veterans Law Judge who has since retired.  The appellant was offered the opportunity to testify at an additional Board hearing before a VLJ who would then be deciding her case, but she submitted correspondence in June 2015 indicating that she did not want another hearing.

The issues of entitlement to service connection for peripheral vascular disease of the bilateral lower extremities and service connection for bilateral foot and leg surgery, both on a substitute basis, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran filed a claim for entitlement to service connection for diabetes mellitus that was received by VA on October 16, 2006, and which was granted by the RO in January 2007; the Veteran submitted correspondence received by VA in September 2007 requesting service connection for disabilities secondary to his service-connected diabetes mellitus, including for disability resulting in him requiring several bypass heart surgeries.

2.  The record contains no statement or communication from the Veteran that may be reasonably construed as an informal claim for service connection for coronary artery disease prior to the currently assigned effective date of October 16, 2006.

3.  The Veteran separated from active military service in May 1971; the claim for service connection for coronary artery disease was not received within the one year following separation from service.


CONCLUSION OF LAW

The criteria for an effective date prior to October 16, 2006 for the grant of service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

With respect to the claim for an effective date prior to October 16, 2006 for the award of service connection for coronary artery disease, the Board notes that such notice is unnecessary, as the underlying claim for entitlement to service connection was granted.  The United States Court of Appeals of the Federal Circuit (Federal Circuit) has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board notes that entitlement to an earlier effective date is contingent upon evidence already in the claims file; the resolution of the claim depends upon when certain document(s) were received by VA.  Consequently, there is no additional development that can be conducted, nor any other records which can be obtained, which would substantiate the claim.  Therefore, the Board concludes that there remains no outstanding relevant evidence, and VA has fulfilled the duty to assist with regard to the issue adjudicated below.

II.  Earlier Effective Date

Prior to his death, the Veteran asserted entitlement to an effective date prior to October 16, 2006 for the award of service connection for coronary artery disease.

Generally, the effective date of an award of service connection will be the day following separation from active service if the claim is received within one year of separation from service; otherwise it will be the latter of the date the claim was received or the date entitlement arose.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2016).  An informal claim may be any communication or action indicating an intent to apply for one or more benefits under VA law.  38 C.F.R. § 3.155(a) (2016); see also Thomas v. Principi, 16 Vet. App. 197 (2002).  The Federal Circuit has held that an informal claim must be in writing.  See Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  Additionally, an informal claim must identify the benefit being sought.  38 C.F.R. § 3.155(a); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  Recently, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulation be filed on standard forms prescribed by the Secretary, but as the Veteran's appeal of the effective date assigned for the grant of service connection for coronary artery disease pre-dated the March 24, 2015 effective date of the regulatory change, the more-restrictive amended regulation is not for application in the present case.

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above. The provisions of 38 C.F.R. § 3.816  set forth the effective date rules required by orders of the United States District Court in the class-action case of Nehmer v. U. S. Department of Veterans Affairs, No. CV-86- 6160 (N.D. Cal. May 17, 1991). A Nehmer class member includes a Vietnam veteran who has a covered herbicide disease. 

Pursuant to 38 C.F.R. § 3.816 , if a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be as follows, in pertinent part:

 (1) If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section. A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded. Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.

 (2) If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section. A claim will be considered a claim for compensation for a particular covered herbicide disease if:

 (i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or

 (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.

 (3) If the class member's claim referred to in paragraph (c)(1) or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.

On August 31, 2010, VA amended 38 C.F.R. § 3.309 (e) to add ischemic heart disease including, but not limited to, coronary artery disease, to the list of disease associated with exposure to certain herbicide agents, establishing a presumption of service connection based on herbicide exposure. 75 Fed. Reg. 53,202  (Aug. 31, 2010).

VA is required to "give a sympathetic reading to a veteran's filings by 'determining all potential claims raised by the evidence, applying all relevant laws and regulations.'"  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (quoting Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001)).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran's, and now the appellant's, assertion of entitlement to an effective date for the award of service connection for coronary artery disease rests upon a contention that the Veteran was first diagnosed with and underwent surgery for this disability in April 1998, and service connection should thus begin from that date.  Private treatment records supplied by the Veteran and obtained by VA in connection with his claim confirm that he was in fact diagnosed with coronary artery disease and underwent coronary artery bypass grafting several times beginning in 1998.

The VA treatment records associated with the file appear to demonstrate that the Veteran's initial visit with VA took place in September 2006, at which point he reported a history of Coronary Artery Bypass Grafting (CABG) in 1998.  Records from September to October 2006, while pertaining to treatment of his diabetes mellitus and elevated blood sugars, contain no indication that the Veteran intended to raise a claim for service connection for any disability.  It is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and further, the intent must be communicated in writing.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits); Criswell v. Nicholson, 20 Vet. App. 501 (2006); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing); Brannon v. West, 12 Vet. App. 32, 35 (1998); 38 C.F.R. § 3.1(p) (2016) (defining "claim" as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit").  

While the private medical records document diagnosis and treatment for coronary artery disease as early as 1998, "[t]he mere presence" of medical evidence documenting diagnosis or treatment for a condition does not establish an intent on the part of a veteran to seek service connection for that condition.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326; see also Crawford v. Brown, 5 Vet. App. 33, 35 (request for treatment rather than compensation benefits is not an informal claim).  The Board notes that the Court has held that even medical records containing some documentation or discussion of entitlement to specific benefits have been held not to constitute an informal claim, when the subject communication itself was not intended to serve as a filing for such benefits.  See King v. Shinseki, 23 Vet. App. 464, 469 (2010) (holding that VA treatment records noting that a veteran "is trying" or "wanted to file" a service connection claim were not sufficient to constitute an informal claim under section 3.155), aff'd 430 Fed. Appx. 890 (unpublished) (Fed. Cir. July 21, 2011).  In this case, VA was not even put on notice of the Veteran's heart disability until he reported it at his September 2006 intake evaluation at a Veterans Health Administration (VHA) facility, as his prior treatment was private in nature.
  
In this case, even a sympathetic and liberal reading of the Veteran's treatment records does not result in the conclusion that the Veteran communicated an intent to file a claim for entitlement to service connection for coronary artery disease prior to his formal filings in October 2006 or July 2007.  The RO assigned an effective date of October 16, 2006 because, although the Veteran specifically applied for service connection for "Diabetes Type II" at that time and did not submit a request for service connection for a heart disability until September 7, 2007, the RO, as explained in its June 2011 rating decision, accepted the October 2006 filing as also constituting a reasonably construed claim for service connection for coronary artery disease, noting that coronary artery disease is a known complication of diabetes mellitus, type II.  As the record contains no earlier documentation demonstrating an intent to file for benefits in connection with such a disorder, an earlier effective date for the award of service connection for coronary artery disease is not warranted.  See Thomas, 16 Vet. App. 197; see also 38 C.F.R. §§ 3.1(p), 3.155(a) (2016). 

The Board has noted that in accordance with Nehmer and its implementing regulation, if a Nehmer class member was denied compensation in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which such prior denial was based or the date the disability arose, except as provide for in 38 C.F.R. § 3.816 (c)(3). 38 C.F.R. § 3.816 (c)(1).  If the class member's claim "was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease that caused the death," the effective date will be the date of such a claim or the date the disability arose, whichever is later." 38 C.F.R. § 3.816 (c)(2).  The Veteran was a member of the Nehmer class.  However, as VA had not previously denied service connection for ischemic heart disease, the effective date provisions of 38 C.F.R. § 3.816 (c)(1) do not apply.  The RO has already assigned an effective date reflective of the first date the claim was received.  

While the Board acknowledges, and accepts as accurate, that that Veteran suffered from coronary artery disease as early as 1998, the effective date of an award of disability compensation based on an original claim for service connection shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (emphasis added).  The later date, in this case, is the date VA received the Veteran's claim for benefits, October 16, 2006.  As the Veteran's military service ended in 1971, the claim for entitlement to service connection for coronary artery disease (and diabetes mellitus) was not received within one year of exiting service, and that exception is not for application.   

The Board therefore finds that a preponderance of the evidence weighs against the appellant's substituted claim of entitlement to an effective date prior to October 16, 2006 for the award of service connection for coronary artery disease.  While the Board is sympathetic, it is bound by the controlling statutes and regulations discussed above, and is without authority to grant a claim for benefits solely on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; McCay v. Brown, 9 Vet. App. 183, 189 (1996); Darrow v. Derwinski, 2 Vet. App. 303 (1992).  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in this instance.  See generally Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

An effective date prior to October 16, 2006 for the award of service connection for coronary artery disease is denied.


REMAND

The Board has determined that additional development is needed prior to adjudication of the remaining appeals.

As an initial matter, the record indicates that potentially relevant treatment records remain outstanding.  At the January 2012 Board hearing, the appellant testified that the Veteran underwent a number of surgeries, but that he last underwent surgery on his legs and heart in 2011, with a private cardiovascular specialist.  Although the Veteran previously submitted a treatment record from this specialist from treatment dated January 2011, the most-recent private treatment records submitted to VA directly by the private care providers date from September 2010.  Given the appellant's testimony that the Veteran subsequently underwent surgery relevant to his current claims, and the fact that the Veteran died approximately one year later, treatment records from the year leading up to his death may prove highly relevant to his present appeals.  On remand, after obtaining any necessary authorization from the appellant, the AOJ should make efforts to obtain any of the Veteran's outstanding private treatment records, including those from his hospitalization immediately prior to his death. 

Prior to his death, the Veteran was provided with VA examinations addressing his peripheral vascular disease, and subsequently, the Board ordered additional supplemental advisory medical opinions to assess the nature and etiology of the Veteran's peripheral vascular disease.  Notably, during the Veteran's lifetime, service connection was in effect for diabetes mellitus, prostate cancer, coronary artery disease, diabetic nephropathy, bilateral lower extremity peripheral neuropathy, scars associated with coronary artery bypass grafts and erectile dysfunction.

A June 2008 VA heart examination report notes that the Veteran was diagnosed with coronary artery disease, peripheral vascular disease, and hypertension "as early as 1998," with diabetes in 1999.  The examiner opined that the Veteran's coronary artery disease, peripheral vascular disease, and hypertension were not related to his diabetes, but provided no opinion as to whether the diabetes aggravated the peripheral vascular disease.

An August 2010 VA diabetes mellitus examination report includes an opinion that the Veteran's coronary artery disease was "a complication of diabetes," based on the duration and poor control of diabetes and the onset of the complication in relation to the onset of his diabetes.  The examination report, however, provided no opinion as to the nature and etiology of the Veteran's peripheral vascular disease.  Physical examination of the bilateral lower extremities revealed thin skin, absent hair, dystrophic nails, and decreased dorsalis pedis pulse.  Peripheral edema localized to the left knee/thigh was noted, but the examiner stated that it was most likely due to arthritic knee process.

In view of the foregoing, in August 2015, the Board requested a medical expert opinion from the VHA.  In October 2015, a VA vascular surgeon reviewed the Veteran's claims file and opined that it is both at least as likely as not that the Veteran developed onset of lower extremity peripheral vascular disease during military service or within one year of discharge and that it is at least as likely as not that the peripheral vascular disease of the lower extremities was caused in part or aggravated by his service-connected diabetes mellitus.  The opinion relied upon inaccurate facts not in evidence, and the Board subsequently found the opinion inadequate.  The Board requested clarification, to which the VHA medical expert responded in December 2015, stating that the rationale provided was the best that could be reached given the lack of pertinent interim medical records.

The Board subsequently requested an independent medical expert opinion in February 2016.  An undated opinion was provided by a cardiac/thoracic/vascular surgery specialist, who stated that the Veteran did not have vascular disease related to diabetes.  He reasoned that a 2004 private record documented that an angiogram was performed which stated that there was "triple-vessel lower run-off" bilaterally, which was a critical finding because the hallmark finding in diabetic lower extremity vascular disease is compromised lower extremity run-off, also noting that "on every physical examination where pulses are recorded in the lower extremities they are reported as palpable.... [which] is not a finding that one would expect in the presence of vascular disease secondary to diabetes."  Finally, in discussing his review of the file, the medical expert stated that the Veteran's peripheral vascular issues were largely managed outside the VA system, records of which were sparse, and indicated that he could find no specific anatomic information describing the anatomy of the initial problem or the resulting symptoms.

The Board again finds that a supplemental medical opinion is needed in order to provide the claimant with an adequate VA medical opinion in connection with the remaining claims on appeal.  The Board finds the most-recent opinion to be inadequate for adjudicatory purposes as the record contains evidence not acknowledged by the medical expert which would seem to undermine his conclusion.  Therefore, it is unclear to the Board whether such evidence was considered in forming the opinion provided.  Specifically, the medical expert seems to have put great weight on an angiogram from 2004 which purportedly showed that there was no compromised lower extremity run-off, but he in no-way acknowledged that this result was found following an aortobifemoral bypass procedure or that an April 2004 left runoff study demonstrated the midportion of the lower saphenous femoral artery with 85 percent stenosis.  Despite the medical expert's statements that private treatment records were sparse, the Board notes that they contain records of lower extremity testing and scans from February 2006, August 2006, April 2007, and December 2007.  Additionally, more recent VA treatment records contradict the expert's statement regarding the Veteran's lower extremity pulses: an October 2009 VA podiatry consult noted that both dorsalis pedis and tibialis posterior pulses were difficult to palpate, with impressions including diabetes mellitus, neuropathy, and peripheral vascular disease; an August 2010 VA diabetes mellitus examination report documented decreased dorsalis pedis and posterior tibial pulses, bilaterally; and a June 2011 nursing note indicated that pedal pulses were not palpable bilaterally.  Therefore, on remand, a supplemental medical opinion should be sought which considers the full relevant evidence of record, and which includes a rationale with sufficient explanation to adequately inform the adjudicator of the medical bases for the conclusion(s) reached.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that, as lay adjudicators, Board members may not make their own unsubstantiated medical conclusions).  

Accordingly, the claims are REMANDED for the following action:

1.  Ask the appellant to identify and provide a release form for any additional records of private treatment relating to the Veteran's peripheral vascular disease/lower extremities which she would like VA to obtain, to include those from August 2010 to September 2011, including records of heart and leg surgery in 2011 and records of the Veteran's hospitalization leading up to his death.  After securing any necessary written authorization from the appellant, obtain the private records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the appellant of the attempts made and allow her the opportunity to obtain the records.  

2.  Thereafter, refer the claims file to an appropriate medical professional (hereinafter "reviewer") who has not yet provided an opinion on this matter, preferably one with expertise in vascular medicine, to provide a supplemental medical opinion as to the etiology of the Veteran's peripheral vascular disease and leg/foot surgery.  The reviewer must be given full access to the complete VA claims file and electronic records for review.  The reviewer must specifically note on the medical opinion report whether the claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with providing this opinion.  

The reviewer should then provide an opinion on the following:

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's peripheral vascular disease of the left and/or right lower extremity is proximately due to, the result of, or caused by a service-connected disability (to include coronary artery disease and diabetes mellitus, type II).

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's peripheral vascular disease of the left and/or right lower extremity was aggravated (made permanently worse beyond the natural progression of the disease) by a service-connected disability (to include coronary artery disease, diabetes mellitus, type II, and/or diabetic peripheral neuropathy).

It is essential that clear and separate responses be provided addressing the two distinct questions here involving (1) causation and (2) aggravation.  

In addressing the aforementioned questions, the reviewer should comment upon and discuss the various relevant private and VA treatment records relating to the Veteran's peripheral vascular disease, to include private lower extremity testing and scans from February 2006, August 2006, April 2007, and December 2007, and VA treatment including an October 2009 VA podiatry consult which noted that both dorsalis pedis and tibialis posterior pulses were difficult to palpate, with impressions including diabetes mellitus, neuropathy, and peripheral vascular disease; an August 2010 VA diabetes mellitus examination report documenting decreased dorsalis pedis and posterior tibial pulses, bilaterally; and a June 2011 nursing note indicating that pedal pulses were not palpable bilaterally.  The reviewer is asked to address these VA treatment records because the most-recent medical opinion seemed to indicate that the presence of palpable pulses in the lower extremities would not be expected in the presence of vascular disease secondary to diabetes.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.  

The reviewer must include in the medical opinion report the rationale for any opinion expressed.  A discussion of the medical principles and processes involved on a general basis, as well as how the Veteran's disorders did or did not impact each other will be of considerable assistance to the Board.  However, if the reviewer cannot respond to an inquiry without resort to speculation, they should so state, and further explain why it is not feasible to provide a medical opinion, indicating whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or in the reviewer (i.e. additional facts are required, or the reviewer does not have the needed knowledge or training).

3.  Thereafter, conduct any additional development deemed necessary, then review the expanded record and readjudicate the appellant's claim for entitlement to service connection for peripheral vascular disease of the bilateral lower extremities and leg/foot surgery residuals, to include as secondary to service-connected disability, on a substitute basis.  If any of the benefits sought remain denied, the appellant and her representative must be furnished a Supplemental Statement of the Case and be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


